NewmaN, J.
The deed evidently was intended to express the entire agreement of the parties on the subject to which the action relates. It is entirely clear by the deed itself that the defendant was to pay the whole cost of the improvement in front of the premises he purchased. This is clear without considering the disputed words. Such -words did not change *489tbe meaning of the stipulation, nor add anything to it. The conversations which preceded and attended the execution of the deed are incompetent to change the stipulations contained in the deed itself. They were mere estimates of the probable' cost of the improvements, and could not be the basis of an estoppel, and, in the absence of fraud, are of no effect whatever.
By the Court. — The judgment of the circuit court is affirmed.